Citation Nr: 0617631	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a toenail disorder.

4.  Entitlement to service connection for tinea pedis.

5.  Entitlement to service connection for right carpal tunnel 
syndrome.

6.  Entitlement to service connection for a right thumb 
disorder.

7.  Entitlement to service connection for a left knee 
disorder.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for a back disorder.

10.  Entitlement to service connection for a sinus disorder.

11.  Entitlement to service connection for bilateral hip 
disorder.

12.  Entitlement to service connection for a lipoma.

13.  Entitlement to service connection for bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	The Alabama State Department 
of Veterans Affairs 


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The appellant had Reserve service from 1974 to 2000. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in August 2004, the appellant listed obesity and 
diabetes alongside the issues currently on appeal.  As claims 
of service connection for obesity and diabetes have not been 
adjudicated, they are referred to the RO for appropriate 
action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.
REMAND

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2005).  It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).

In the case at hand, the appellant's pertinent service is 
limited to her periods of ACDUTRA and INACDUTRA.  The claims 
file, however, does not contain documentation setting forth 
the exact dates of such training, and this information is 
needed to determine whether the appellant's claimed 
disabilities were incurred in or aggravated by qualifying 
service.

The RO should take this opportunity on remand to also ensure 
that the specific notice requirements, as recently clarified 
by the United States Court of Appeals for Veterans Claims 
(Court), have been satisfied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure 
that all notice and duty to assist 
obligations have been satisfied with 
regard to the appellant's claims of 
entitlement to service connection.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  In 
this regard, the appellant must be 
provided a notice letter and specifically 
told of the information or evidence she 
needs to submit to substantiate her 
claims, as well as the information or 
evidence that VA will obtain, if any.  38 
U.S.C.A. § 5103(a).  The appellant must 
also be asked to submit all pertinent 
information or evidence in her possession.  
38 C.F.R. § 3.159.  Additionally, the 
letter must include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Contact the appropriate service 
department offices and obtain 
documentation which sets forth the exact 
dates of the appellant's service, 
including all periods of ACDUTRA and 
INACDUTRA.  Specifically, verify the 
appellant's dates of ACDUTRA and INACDUTRA 
service, to include obtaining all service 
personnel records and any line of duty 
determinations.  If no such service 
personnel records can be found, or if they 
have been destroyed, the RO should ask for 
specific confirmation of that fact.

3.  After the above has been completed and 
the appellant provided adequate time to 
respond, readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If any of the 
issues on appeal continues to be denied, 
the appellant must be provided a 
Supplemental Statement of the Case.  The 
appellant must then be given an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


